917 F.2d 1303Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. WYATT, Jr., Plaintiff-Appellant,v.J. REED, Lt.;  A.W. Snyder, Sgt.;  Robert Ferguson, Deputy;James E. Branch, Jr., Deputy, Defendants-Appellees.
No. 90-6104.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 28, 1990.Decided Nov. 9, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-89-230-N)
William H. Wyatt, Jr., appellant pro se.
John Adrian Gibney, Jr., Stuart Hamilton Dunn, Shuford, Rubin, Gibney & Dunn, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
William H. Wyatt, Jr. appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action challenging conditions of confinement at the Petersburg City Jail, where he was incarcerated as a pre-trial detainee.  We affirm.


2
Wyatt's threats of malicious prosecution and verbal threats by prison officials were too conclusory to state a claim under Sec. 1983.   See Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986).  And the district court correctly concluded that while sleeping on a floor for one week may not have been pleasant, it does not constitute a violation of the due process clause.


3
We also agree with the district court that Wyatt received all the process due him in connection with a disciplinary hearing held on November 4, 1988.   See Wolff v. McDonnell, 418 U.S. 539, 566-72 (1974).  Moreover, our review of the record reflects that Wyatt did not rebut defendants' assertion that he lost his right to appeal the outcome of the hearing because he appealed to the wrong official.  His claim that he was intimidated into waiving his appellate right thus fails.


4
As our review of the record and other materials before us reveals that it would not aid the decisional process, we dispense with oral argument.

AFFIRMED